Citation Nr: 0844146	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-33 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for residuals of a left 
great toe injury.

2.  Entitlement to service connection for residuals of a left 
great toe injury, to include arthritis. 

3.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.   In a September 1987 rating decision, the RO denied a 
claim of entitlement to service connection for residuals of 
a left great toe injury.  The veteran did not timely appeal 
and that decision became final.

2.   The evidence added to the record since September 1987, 
when viewed by itself or in the context of the entire record, 
is neither cumulative nor redundant and relates to an 
unestablished fact necessary to substantiate the claim.  

3.  The medical evidence is in equipoise as to whether the 
veteran's left great toe disorder is related to active duty 
service.

4.  The veteran's reported history of in-service noise 
exposure is consistent with the circumstances of his service; 
service connection for the left ear was previously granted in 
an August 2007 rating decision.

5.  The veteran's currently-diagnosed right ear hearing loss 
is not causally related to active service.




CONCLUSIONS OF LAW

1.  The September 1987 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
residuals of a left great toe injury, is final. 38 U.S.C.A. 
§§ 5103(a), 7103(a), 7105 (West 2002).

2.  The evidence received subsequent to the September 1987 
rating decision is new and material and the criteria to 
reopen the claim have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (as amended) (2008).

3.  Giving the veteran the benefit of the doubt, residuals of 
a left great toe injury, to include arthritis, were incurred 
in service. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 
(2008).

4.  Right ear hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claim in 2007, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.

Historically, the veteran filed a claim of entitlement to 
service connection for residuals of a left great toe injury 
in March 1987. This claim was denied in a September 1987 
rating decision.  He did not timely appeal and that issue 
became final.

He once again filed to reopen his claim of entitlement to 
service connection for residuals of a left great toe injury 
in December 2007.  In March 2008, the RO reopened the claim 
but denied it on the merits.  The veteran appealed.

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the September 1987 
rating decision included service treatment records, a May 
1987 VA examination, and a June 1987 X-ray. The RO denied the 
claim, stating that the veteran's in-service complaint of 
pain in his left great toe was acute and transitory in nature 
and could not be associated with the current problems in his 
left foot. 

In December 2007, the veteran filed the current claim.  The 
evidence added to the record, since the September 1987 rating 
decision, includes VA treatment records, private treatment 
records, a VA examination, and a letter from a private 
physician dated in November 2007. 

Specifically, the Board finds that the opinion of the 
veteran's private physician is sufficient to reopen the 
claim.  Indeed, this evidence was not previously before the 
RO and is not cumulative or redundant of evidence associated 
with the claims file at the time of the September 1987 
decision.  

Most significantly, the physician discussed the veteran's 
left great toe and went on to remark that "it is my medical 
opinion that I am over ninety percent certain that the above 
described chronic foot ailment is a result of the service 
connected injury (the veteran) suffered on September 15, 
1969."  

Given the veteran's statements as to incurrence of a left 
great toe injury in service and the physician's medical 
opinion with respect to his left foot, a reasonable 
possibility of substantiating his claim is raised.  
Therefore, the claim will be reopened. 

II. Service Connection 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

Residuals of a Left Great Toe Injury, to Include Arthritis

Having reopened the claim, the Board will now consider the 
claim for residuals of a left great toe injury, to include 
arthritis, on the merits.  

The service treatment records reflect that the veteran sought 
treatment for trauma to his left toe in September 1969.  An 
X-ray of his left big toe at that time noted "no fracture 
recognized."  Although the Board acknowledges that he sought 
treatment for his big left toe in service, based on the 
separation examination, a chronic foot disorder was not shown 
in service.  

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Following service, the evidence does not demonstrate any 
complaints or treatment referable to his left great toe until 
November 2007.  A November 2007 letter, from the veteran's 
private treating physician, noted that the veteran had no 
dorsiflexion and limited plantar flexion in his left great 
toe.  The physician further indicated that the veteran's 
entire toe was numb.  

Although there is a thirty year gap between discharge and 
initial treatment for a left great toe disorder, the weight 
of the competent evidence of record shows that his currently-
diagnosed left great toe disorder was incurred in active 
service. 

Significantly, a November 2007 letter from the veteran's 
private treating physician indicated that the veteran's 
military medical records documented trauma to his left great 
toe and forefoot on September 15, 1969.  As previously 
mentioned, the physician further commented that the veteran 
had no dorsiflexion and limited plantar flexion of his left 
great toe, and that his entire toe was numb.  

He went on to conclude that "it is my medical opinion that I 
am over ninety percent certain that the above described 
chronic foot ailment is a result of the service connected 
injury (the veteran) suffered on September 15, 1969."  
However, on the other hand, a May 2008 VA examination report 
noted that his "left great toe gouty arthritis . . .  is 
likely not related to his service injury." 

In considering both opinions, the Board finds that the 
evidence, at the very least, is in equipoise, and giving the 
benefit of the doubt to the veteran, finds that the objective 
clinical evidence suggests that his left great toe disability 
more likely than not began during his period of service.  
Although the Board notes that he did not report a left great 
toe disability for many years after service separation and 
the VA examiner reflected that his left great toe gouty 
arthritis was not related to active duty, the opinion from 
the private treating physician, particularly given a 
rationale for the opinion, is sufficient to give him the 
benefit of the doubt.  

Therefore, the Board finds that the doctrine of reasonable 
doubt supports a grant of service connection for residuals of 
a left great toe injury, to include arthritis. 

Right Ear Hearing Loss

The veteran is additionally claiming entitlement to service 
connection for right ear hearing loss.  For VA purposes, 
hearing impairment is considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385 (2008).

Initially, the Board finds that a hearing loss disability for 
VA compensation purposes has been shown.  A June 2007 VA 
audiological examination report revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
60
70

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear.  

In considering in-service incurrence, the Board notes that 
the service treatment records fail to demonstrate any 
complaints or treatment referable to right ear hearing loss.  
Furthermore, the veteran indicated in a November 1970 report 
of medical history, completed just prior to separation from 
service, that he did not have, nor did he ever have, any 
hearing loss.

Based on the foregoing, none of the available service 
treatment records demonstrate that a chronic right ear 
hearing loss disorder was incurred in active service.  The 
Board does however acknowledge that the veteran was 
previously granted service connection for left ear hearing 
loss in an August 2007 rating decision.  

Additionally, the Board has considered the veteran's comments 
at his June 2007 VA audiological examination.  Specifically, 
he indicated that as a combat engineer, he had been exposed 
to noise in service from aircraft, heavy equipment and high 
powered mobile generators.  Therefore, in giving due 
consideration to the places, types, and circumstances of 
service, noise exposure is conceded.  See 38 U.S.C.A. 
§ 1154(a). Nevertheless, a grant of service connection is not 
warranted because there is no showing that such noise 
exposure resulted in the currently-diagnosed right ear 
hearing loss.

Following service, the evidence does not demonstrate any 
complaints or treatment referable to his right ear until 
2007; over three decades following discharge from active 
service, when the veteran was diagnosed with "mild sloping 
to severe sensorineural hearing loss in each ear," by a VA 
examiner.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Next, the Board has considered the veteran's statements and 
the statements of his family and friends, that his hearing 
problems began while he was in active duty. In this regard, 
the Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

However, the Board finds that the veteran's reported history 
of continued right ear hearing problems since active service 
is inconsistent with other evidence of record.  Indeed, in 
November 1970, just prior to his service separation, his ears 
were found to be normal.  Further, as previously mentioned 
above, in a report of medical history taken at that time, he 
self-reported that he did not have, or had ever had, hearing 
loss.  Moreover, the post-service evidence does not reflect 
treatment referable to hearing loss until his VA examination 
in 2007, over three decades following active service.  

In addition to the veteran's contention that his right ear 
hearing loss began in service, statements from fellow service 
members and family describe how the veteran's hearing 
deteriorated in service.  The Board has weighed his 
statements and those of his family and friends against the 
absence of documented complaints or treatment following 
active duty discharge and finds that his more current 
recollections as to symptoms experienced in the distance 
past, made in connection with a claim for benefits as less 
probative.  Therefore, continuity has not here been 
established for his right ear hearing loss, either through 
the competent evidence or through his statements.  

Moreover, the weight of the competent evidence does not 
otherwise show that his right ear hearing loss is causally 
related to active service.  Notably, in June 2007, a VA 
examiner and certified audiologist, after reviewing the 
veteran's claims file, determined that the right ear hearing 
loss was not caused by or aggravated by noise exposure while 
in the military.  The opinion was provided following an 
objective audiometric evaluation and was accompanied by a 
rationale consistent with the evidence of record.  Moreover, 
no other competent evidence in the claims folder refutes this 
opinion.

The Board has additionally considered the veteran and his 
family and friends' statements asserting a relationship 
between his currently-diagnosed right ear hearing loss and 
active duty service.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran and his family and friends are competent to 
report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to them through 
their senses.  Layno, 6 Vet. App. at 470.  As lay persons, 
however, they are not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran or his family or friends' statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony). 

Further, the Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), other organic disease of 
the nervous system, to include sensorineural hearing loss, 
are regarded as chronic diseases.  However, for the 
presumption to apply, such disease must become manifest to a 
degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of sensorineural hearing loss within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

In sum, the Board acknowledges that the veteran has a current 
right ear hearing loss.  However, given the lack of a right 
ear hearing disorder noted in service, the absence of 
identified symptomatology for several decades after 
discharge, and the competent evidence is against a finding of 
nexus, the Board finds that equipoise is not shown and the 
benefit of the doubt rule does not apply.  As such, the Board 
is unable to grant the benefit sought. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the Board is reopening 
the claim for residuals of a left great toe injury. 
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

With respect to the veteran's claim for residuals of a left 
great toe injury on the merits, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

With respect to the remaining hearing loss claim, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
veteran in May 2007 that fully addressed all notice elements 
and was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2007, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
outpatient treatment records.  Further, he was provided a VA 
examination in June 2007. 

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of this claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

	
ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for residuals of a left great toe injury is 
granted.  

Service connection for residuals of a left great toe injury, 
to include arthritis, 
is granted.

Service connection for right ear hearing loss is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


